COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  EDUARD SORIA,                                  §              No. 08-20-00074-CR

                       Appellant,                §                Appeal from the

  v.                                             §               205th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                        State.                   §              (TC# 20190D00105)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until September 14, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before September 14, 2021.

       IT IS SO ORDERED this 17th day of August, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.